Citation Nr: 0811870	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-13 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for 
service-connected PTSD, effective on October 27, 2003.

2.  Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD, effective on December 15, 2007.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Peters, Legal Intern



INTRODUCTION

The veteran had active military service from October 1967 to 
October 1970.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 2004 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Buffalo, New York which continued the 
veteran's 30 percent disability evalution for his PTSD.


FINDINGS OF FACT

1.  The manifestation of symptoms for service-connected PTSD 
beginning October 27, 2003 include trouble with short term 
memory, focus and concentration; impaired sleep; nightmares 
and frequent intrusive thoughts about Vietnam, including 
"flashbacks"; and socially avoidant behavior, particularly 
of crowds.

2.  The manifestations of symptoms for service-connected PTSD 
beginning December 15, 2007 include suicidal ideation; a GAF 
score of 41; and other severe symptoms that significantly 
impair the veteran's employment and personal relationships.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 50 
percent, but no more, for the service-connected PTSD have 
been met, effective on October 27, 2003.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 
(2007).  

2.  The criteria for the assignment of an evaluation of 70 
percent, but no more, for the service-connected PTSD have 
been met, effective on December 15, 2007.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.130 including 
Diagnostic Code 9411 (2007).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  VA has a duty to notify the claimant 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After 
having carefully reviewed the record on appeal, the Board has 
concluded that the notice requirements of VCAA have been 
satisfied with respect to the issues decided herein.  

In April 2005, the RO sent the veteran a letter in which he 
was informed of the requirements needed to establish 
entitlement to service connection.  In accordance with the 
requirements of VCAA, the letter informed the veteran what 
evidence and information he was responsible for and the 
evidence that was considered VA's responsibility.  Additional 
private evidence was subsequently added to the claims file.  
In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board also notes that the veteran was informed in a VA 
letter dated in March 2006 about relevant information on 
disability ratings and effective dates in the event that his 
claims were granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation not generated from an initial grant of service 
connection, the veteran was also told in the March 2006 
letter that VA used a published schedule for rating 
disabilities that determined the rating assigned and that 
evidence considered in determining the disability rating 
included the nature and symptoms of the condition, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment.  The Board finds that 
any notice errors with regard to the second and third 
requirements of Vazquez-Flores are not prejudicial, inasmuch 
as they did not affect the "essential fairness of the 
adjudication" in view of the demonstrated actual knowledge 
of the factors that would lead to a higher disability 
evaluation.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007); Dalton v. Nicholson, 21 Vet. App. 23, 30-31 
(2007) (actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what is necessary to 
substantiate a claim.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  The Board notes that a 
relevant medical examination is of record as recently as 
December 15, 2007.

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with VCAA reasonably affects 
the outcome of this case, the Board finds that any such 
omission is harmless.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005) rev'd on other grounds, 444 F. 3d 1328 (Fed. 
Cir. 2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2007).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2007).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  
38 C.F.R. § 4.7 (2007).  

Schedular Criteria

A 30 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation for psychiatric disability is 
warranted for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation for post-traumatic stress disorder 
requires total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.  

The global assessment of functioning (GAF) score reflects the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score 
of 41 to 50 is defined as serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers.  A GAF score of 61 to 70 reflects some mild 
symptoms, or some difficulty in social, occupational, or 
school functioning, but generally functioning pretty well, 
with some meaningful interpersonal relationships. ).  See 
QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 
(1994).

Analysis

The veteran was originally service-connected for PTSD in a 
March 1998 rating decision.  The veteran received a 30 
percent rating effective as of November 18, 1997.  
Subsequently, the veteran applied for an increased evaluation 
by letter dated October 27, 2003.  The RO issued a rating 
decision in March 2006 granting an increased evaluation of 50 
percent effective the date of the veteran's claim was 
received, October 27, 2003.  

On appeal, the veteran contends that the March 2006 rating 
decision was incorrect, and that his symptoms demonstrate 
that an evaluation in excess of 50 percent is warranted.  

The rating decision in March 2006 relied primarily on a 
letter submitted by a VA doctor from a 60-minute individual 
therapy session for PTSD dated November 2003.  In the letter, 
the VA doctor noted that the veteran had trouble forgetting 
things, focusing and displayed a lack of short-term memory, 
focus and concentration; had trouble sleeping; was irritable 
and angry; had nightmares and intrusive thoughts of Vietnam, 
including "flashbacks"; was socially avoidant, particularly 
of crowds; and that the veteran's affect and mood were 
thoughtful, euthymic, and appropriate.  Additionally, the VA 
doctor stated that the veteran denied any suicidal ideation 
and was capable of handling his own finances, but that the 
veteran had worsened since September 11, 2001, particularly 
as it related to his trouble sleeping, work productivity, and 
anger.  No GAF was assessed during this visit.

Based on this evidence, the Board concludes that the 
veteran's symptomatology meets the criteria for a rating in 
excess of 30 percent based on the factors such as that the 
veteran had trouble sleeping, including nightmares of 
Vietnam; had other intrusive thoughts about Vietnam, 
including "flashbacks"; and had trouble with his memory, 
focus and concentration.  The Board finds that these symptoms 
more closely approximate the criteria for a 50 percent rating 
than a rating of 30 percent.  See 38 C.F.R. § 4.7 (2007).  
Notably, the doctor specifically stated there were no 
suicidal ideations nor was there a mention of homicidal 
ideations.  Additionally, the veteran was capable of handling 
his own finances which suggests that he had the ability to 
function independently.  Also absent was any mention of 
hallucinations, compulsions, delusions, spatial distortions, 
or neglect of personal hygiene and appearance.  An absence of 
such symptomatology makes a rating in excess of 50 percent 
inappropriate given the schedular criteria mentioned above, 
as based on the evidence of record.  Therefore, an evaluation 
of 50 percent, but no more, is granted beginning October 27, 
2003.

After this examination in November 2003, the veteran started 
seeing a VA psychiatrist and a VA social worker.  Treatment 
records and evaluations are of record from February 2005 
until July 2006.  A PTSD treatment record dated February 2005 
listed symptoms of the veteran's condition which are similar 
to the symptoms listed in the VA doctor's letter in November 
2003.  Specifically, the similar symptoms in the February 
2005 report to those listed in the November 2003 letter are 
poor sleep; nightmares and frequent, intrusive thoughts about 
Vietnam; a tendency to isolate, particularly to avoid crowds; 
and irritability resulting in fits of anger.  A GAF score of 
52 was assessed.  

Generally, throughout the period of February 2005 to July 
2006, the veteran did not display any suicidal or homicidal 
ideations; did not have any hallucinations, delusions, 
obsessions or compulsions; and did not neglect his personal 
appearance or hygiene.  In one treatment report in June 2006, 
the VA social worker did mention that the veteran's friend's 
son had recently committed suicide and stated that the 
veteran had had suicidal ideations but would never act on 
them, and she reported "No," on the heading listed Suicidal 
Ideations.  Previous and subsequent treatment reports also 
listed "No," under the Suicidal Ideations heading.  The 
veteran was also assessed a GAF score of 65 at least once in 
October 2005.

Finally, the veteran received a VA PTSD evaluation on 
December 15, 2007.  The VA examiner in this examination did 
not have the claims file, nor did he administer any 
psychiatric evaluation tests.  During the examination, the VA 
doctor found that the veteran was well-groomed and causally 
dressed, with no visual signs of hallucinations, delusions, 
obsessions or compulsions; nor had the veteran reported any 
hospitalizations for mental health.  

The particular symptoms listed by the VA examiner in the 
December 2007 examination were a somewhat irritated affect 
and mood; impaired memory, focus, and concentration, which 
effects his ability to do daily activities; anxiety and 
depression, including crying spells and feelings of 
hopelessness; frequent intrusive thoughts of Vietnam, 
including "flashbacks"; impaired sleep; disruptive dreams, 
or "nightmares"; hypervigilance with an exaggerated startle 
response; and suicidal, but not homicidal, ideations.  The VA 
doctor concluded that the veteran was not "experiencing 
total occupational and social impairment," but that he was 
at least experiencing "sufficient and significant 
deficiencies in his ability to maintain gainful employment as 
well as to have successful relationships."  The veteran was 
assessed a GAF of 41.

Based on this evidence, the Board finds that for the veteran 
warrants a rating in excess of 50 percent beginning December 
15, 2007.  Prior to that date, the veteran's symptomatology 
remained fairly constant with fluctuating periods of marked 
improvement, as noted by the assessment of a GAF score of 65 
in October 2005, and other periods of heightened symptoms, 
like in June 2006.  However, it is not until the December 15, 
2007 PTSD examination that the veteran's symptoms more 
approximated those listed for a rating in excess of 50 
percent.  See 38 C.F.R. § 4.7 (2007).  Specifically, the 
veteran manifested noted suicidal ideations; impaired memory, 
focus and concentration affecting his ability to do daily 
activities; anxiety and depression, resulting in crying 
spells and feelings of hopelessness; and other severe 
symptoms which resulted in the VA doctor concluding that the 
veteran was severely impaired in his ability to maintain 
employment and personal relationships.  This conclusion was 
manifested in the VA doctor's assessment of a GAF score of 41 
for the veteran.  Therefore, the Board grants the veteran a 
rating of 70 percent beginning on December 15, 2007.

Because the veteran did not manifest any hallucinations, 
delusions, obsessions, compulsions, or homicidal ideations, a 
rating in excess of 70 percent is not warranted based on the 
evidence of record.

Furthermore, the Board has considered whether the claim for 
increase should be referred to the Director of the 
Compensation and Pension Services for extraschedular 
consideration.  An extraschedular rating is warranted if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2007).  

While the above analysis certainly reveals some impairment in 
earning capacity due to the service-connected PTSD, as 
evidenced by the rating assigned to the disability, marked 
interference with employment has not been shown.  In 
particular the veteran does not have any hallucinations, 
delusions, compulsions or homicidal ideations, nor has the 
veteran been hospitalized for PTSD.  The Board finds nothing 
in the record that may be termed so exceptional or unusual as 
to warrant an extraschedular consideration.  Therefore, 
consideration of a higher rating of an extraschedular basis 
is not warranted.  



ORDER

1.  An increased rating of 50 percent for service-connected 
PTSD, effective on October 27, 2003, is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  

2.  An increased rating of 70 percent for service-connected 
PTSD beginning on December 15, 2007 is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.  




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


